    Case 5:18-cv-01564-JGB-SP Document 26 Filed 12/17/18 Page 1 of 2 Page ID #:391

Name:      Christina V. Le

Address: 6823 Deerwood Drive
                                                                                           ~~.~. ~  ~1'a-~.


Riverside, CA 92506
                                                                                  201 QEC 17 AM I I = 24
Phone Number: 951-756-7034
                                                                             LiEr'~; li a. ui5*itICT COURT
E-mail Address: chrisvnac@yahoo.com                                           GfNTRAL D157. OF CALif.
                                                                                        F~,IYERSIQE
Pro Se
                                         UNITED STATES DISTRICT COiT~'
                                        CENTRAL DISTRICT OF CALIFORNIA
CHRISTINA V. LE,                                               CASE NUMBER
                                                                               5:18-cv-01564-JGB(SPx)
                                                PLAINTIFFS)
                              v.
RICHARD V. SPENCER,
                                                                         APPLICATION FOR PERMISSION
Secretary of the Navy,                                                      FOR ELECTRONIC FILING



  As the (Plaintiff/Defendant)            Plaintiff      in the above-captioned matter, I respectfully ask the Court
 for permission to participate in electronic filing ("e-filing") in this case. I hereby affirm that:
  1. I have reviewed Local Rule 5-4.1.1 and the instructions available at the Pro Se E-Filing webpage located
     on the Court's website.
  2. I understand that once I register for e-filing, I will receive notices and documents only by e-mail in this
     case and not by U.S. mail.
  3. I understand that if my use of the CM/ECF system is unsatisfactory, my e-filing privileges maybe revoked
     and I will be required to file documents in paper, but will continue to receive documents via e-mail.

 4. I understand that I may not e-file on behalf of any other person in this or any other case.

 5. I have regular access to the technical requirements necessary to e-file successfully:
      Check all that apply.
           A Computer with Internet access.

           An e-mail account on a daily basis to receive notifications from the Court and notices from the
           e-filing system.

           A scanner to convert documents that are only in paper format into electronic files.

           A printer or copier to create required paper copies such as chambers copies.

           A word-processing program to create documents; and

           A PDF reader and a PDF writer to convert word processing documents into PDF format,the only
           electronic format in which documents can be e-filed.               -


Date:                              n~                   Signature:        ~~~~ ~.~

CV-005 (12/15)                     APPLICATION FOR PERMISSION FOR ELECTRONIC CASE FILING
             Case 5:18-cv-01564-JGB-SP Document 26 Filed 12/17/18 Page 2 of 2 Page ID #:392




Application for Electronic Filing -Case No. 5:18-cv-01564,JGB(SPx)                                              Tuesday, atoms ~s, 2018 9:38 AM
From: "Chris Le" <chrisvnac~yahoo.com>

     To: Maynor Galvez@cacd.UScourts.gov
__                             __
1 Files 868KB
 PDF 866KB
 Appii:aha
 n-CAA-
 FCF-l-24
     Save
_                                               _      _ _       _

Mr. Maynor Galvez, Courtroom Deputy Clerk
Tel: 951-328-2254
Email: Mavnor Galvez~cacd.UScourts.gov

Ref: Christina V. Le vs. Richard V. Spencer, Case No. 5:18-cv-01564-JGB(SPx)
Application for Electronic Filing

Dear Mr. Galvez,

 have applied for electronic filing (CM/ECF)on July 24, 2018 when I filed my Complaint. See enclosure.
Originally the case was assigned to Judge Fernando M. Olguin then was transferred to Judge Jesus G. Bernal on August 8, 2018.

On October 12, 2018, I called your affice and left a message inquiring why there has been more than 2 months and I have not received any response.
Please inform the status of the mentioned application.

Sincerely,

Christina Le
Tel: 951-75Cr7034
Email• ChrisvnacCaDvahoo.com
